I concur on the ground that the statute merely confers upon employees residing in this state the privilege of resorting to the Workmen's Compensation Act of this state to obtain compensation for injuries received while in the course of their employment, in all cases where the contract of employment was made in this state, whether the injury was received within or without this state, and that the provision of the constitution of the United States, ipso facto, carries this privilege to and confers it upon every citizen of any other state whose contract of employment is made in this state, and thus prevents the statute from being discriminatory in effect. It must be observed that the statute does not purport to withhold this privilege from citizens of other states; it is merely silent with regard to them. If it had contained a clause withholding it from others than residents, such clause would be void. But as it does not, the result is that the federal constitution prevents the statute from having the effect of withholding the privilege from citizens of other states. (Estate of Johnson,139 Cal. 532, [96 Am. St. Rep. 161, 73 P. 424].)
To the objection that the statute in effect withholds the privilege from persons who are neither citizens of any state nor residents of this state, the answer is that no provision of the federal or state constitution contains any limitation upon the power of the state legislature to make such discrimination, and that, unless it is so limited, the power is plenary. *Page 49 
(Const., art. IV, sec. 1; Mitchell v. Winnek, 117 Cal. 525, [49 P. 579]; Sheehan v. Scott, 145 Cal. 686, (79 P. 350];Mendenhall v. Gray, 167 Cal. 236, [139 P. 67].)
I am also satisfied that it is within the legislative power of the state, by appropriate laws, to attach to any personal relation created in this state, such as that of employer and employee, or master and servant, liabilities upon one party to such relation to the other, and corresponding rights relating thereto, in addition to the mutual liabilities and rights arising from such relation at common law. The provision of the Workmen's Compensation Law extending its benefits to employees injured outside of this state, where the contract of hire is made in this state, merely attaches to the relation created by such contract rights and liabilities additional to those arising under the common law, and it is, therefore, valid. This was decided by this court in Western Indemnity Co. v.Pillsbury, 170 Cal. 698, 699, [151 P. 398], and Western MetalSupply Co. v. Pillsbury, 172 Cal. 407, 415, [Ann. Cas. 1917E, 390, 156 P. 491].
I agree with the conclusion that the petitioner has the right to attack the validity of section 58 of the act.
These propositions are, in my opinion, decisive of the case. Upon other matters stated in the opinion of Mr. Justice Lennon in his argument upon these questions I prefer to express no opinion.
Angellotti, C. J., concurred.